DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-8, 11, and 39-45 are pending, claims 1-6, 9-10, and 12-38 have been cancelled, claims 7-8, 11, and 39-45 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit” and “a set of input devices” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2010/0081874), in view of Roelle (US 2011/0319714) and Umemoto (US 2011/0295063).
Regarding claim 40, Miyamoto discloses a master - slave endoscopy system comprising: an endoscope (see figure 4) having a main body (11b, figure 1) from which a flexible elongate shaft (see 11, figure 1) extends, the flexible elongate shaft spanning a length between a proximal end (proximal end of 11, figure 4) and a distal end (11a, figure 4) thereof, the flexible elongate shaft having a set of channels (13-14, figure 4) disposed therein along its length into which a set of flexible robotically driven actuation assemblies (20 and 21, figures 2 and 4) are insertable (arm 20…freely inserted and withdrawn from lumens 13-14 [0058]); the set of flexible robotically driven actuation assemblies configured to be insertable into the set of channels (freely inserted…[0058]), each flexible robotically driven actuation assembly including: a robotic arm (arm 20, figure 2) having a robotically driven end effector (arm distal end part 21, which bends [0058], endoscopic instrument inserted through lumen; see X and Y, figure 5) coupled thereto; and a plurality of tendons (wires connected to cartridges 24 [0058]) coupled to the robotic arm and configured for controlling motion of the robotic arm and its end effector in accordance with a predetermined number of degrees of freedom (DOF) (undergo bending manipulation [0058]), wherein two tendons control each DOF of the robotic arm (see each cartridge 24 has two wires, figure 2); a set of actuators (actuators inside the set of three cartridges 24, figure 2) corresponding to each flexible robotically driven actuation assembly, each actuator of the set of actuators controllable by way of a set of input devices (this element is interpreted under 35 USC 112f as hand operating devices, buttons, or foot pedals | provided with an operator mechanism [0058]) with which a surgeon can interact, each actuator of the set of actuators configured for selectively applying torque to a tendon of its corresponding flexible robotically driven actuation assembly (cartridges connects to wire…to undergo bending [0058]) in response to a surgeon input directed to the set of input devices ([0058]). Miyamoto is silent regarding wherein two actuators of the set of actuators control each DOF of the robotic arm; a processing unit configured for performing a tendon pretensioning or retensioning procedure to automatically establish a level of tension in the plurality of tendons of each flexible robotically driven actuation assembly by, for each tendon of the flexible robotically driven actuation assembly, releasing tension on the tendon to create slack; dynamically determining a no-slack transition point between a slack condition and a no-slack condition of the tendon by monitoring at least one of a position and torque of each of the actuators of the set of actuators coupled to the tendon; and applying torque to one or more actuators of the set of actuators corresponding to the tendon at a torque level defined by the no-slack transition point determined therefor.  
Roelle teaches a manually steerable catheter (1, figure 1a) that comprises proximal axles or spindles (9, figure 2b) to interface with an electromechanical instrument driver configured to coordinate and drive, with the help of a computer ([0125]). Each of the spindles produce precise steering or bending movement of the catheter ([0125]). Tension may be controlled with active independent tensioning of each control element (wire/tendon) in the catheter via independent control element interface assemblies (not shown) associated with independently-controlled guide instrument interface socket (270, fig. 24) on the instrument driver (16, figure 24 || [0159]). The control elements/wire are pre-tensioned to prevent slack and provide predictable performance ([0162]). The catheter is connected to a master computer (408, figure 34a), that runs a visualization software to facilitate real-time driving and navigation of one or more steerable instruments ([0169]). The computer (400, figure 34) has two separate functional connections with the control and instrument driver computer (422, figure 34): one for passing control to and visualization related commands such as required torque related voltages to the amplifiers to drive the motors and encoders (430, figure 34), and one for passing safety signal commands (432, figure 34 || [0179]). Forward kinematics and inverse kinematics are used to adjust the actuator and/or control element to position the shapeable instrument as desired ([0188]).
Umemoto teaches a medical system with a bending angle detection unit (12, figure 1), a slack detection unit (13, figure 1), a storage unit (14, figure 1), a slack adjustment unit (15, figure 1), and an encoder (38, figure 1). The encoders are configured to sense amounts of rotational displacement of the motors (37a and 37b, figure 3) while the torque detection unit detects torque as amounts of driving force of rotation based on values of current of drive signals for diving the motors ([0034]). By detecting a load on the driving unit which makes up the actuator or loads on the wires, the slack detection unit detects whether or not the wires are in a driving condition with slack ([0035]). The slack detection unit detects a driving condition as to whether or not the wires (8a and 8b, figure 3) are slack by comparing torque values of the motors detected by the torque detection unit with a positive torque threshold Tth ([0036]). A motor rotates a pulley (36, figure 5) clockwise (see A2, figure 6) to remove slack from the wire ([0120]). When slack has been removed, if the motor rotates further, the bending angle starts to change as well ([0123]). The actuation position (of the rotation angle) is sensed by the encoder and the torque exceeds the threshold torque, indicating slack has been removed ([0123]). Information about the driving condition (torque and rotation angles) of the motors is stored ([0076]). A slack adjustment step of adjusting the slack of wires to a predetermined state of adjustment with a known amount of slack based on the command to adjust the slack of the wires inputted by Step S2, based on a detection result produced by Step S8 regarding the slack of the wires in at least two mutually opposite directions ([0115]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscopy system of Miyamoto with the catheter (18, figure 22) and instrument driver (specifically control element interface assembly 132 and sheath socket drive pulley 272 and a capstan pulley, which is fastened to a motor; all are in the instrument driver 16; figure 24 [0149]) and computer/visualization software as taught by Roelle. Doing so would allow for automatic/computerized control of tensioning (pretensioning [0162] or active tensioning [0186]; see signal 426, figure 34). Additionally, it would have been obvious to modify the tensioning (both pre-tensioning and active tensioning) process of Miyamoto and Roelle with the slack adjustment process (see figure 4) as taught by Umemoto using a bending angle detection unit (12, figure 1), a slack detection unit (13, figure 1), a storage unit (14, figure 1), a slack adjustment unit (15, figure 1), and an encoder (38, figure 1). Doing so would adjust slack of the wire based on a detection result ([0011]). The modified system would have wherein two actuators of the set of actuators control each DOF of the robotic arm (see spindle 9 connected to corresponding control elements 10, figure 2b; Roelle | four control element…two degrees of motion actuation [0186] | there are two actuators for two control elements/tendons for one DOF); a processing unit (this element is interpreted under 35 USC 112f as a microprocessor | the examiner interpreted the master computer 400 has a processor, see figure 34; Roelle) configured for performing a tendon pretensioning (pretensioning [0162]; Roelle) or retensioning procedure (active tensioning [0186]; Roelle) to automatically establish a level of tension in the plurality of tendons of each flexible robotically driven actuation assembly by, for each tendon of the flexible robotically driven actuation assembly (passing control and visualization related commands such as required torque related voltages to the amplifier to drive the motors [0179]; Roelle | uses kinematic to translate intended device motion into commands that will adjust the actuator and/or control element to position the shapeable instrument as desired [0187]-[0188]; Roelle | see S6, figure 4; Umemoto), releasing tension on the tendon to create slack (a known amount of slack [0115]; s3, figure 4; Umemoto); dynamically determining a no-slack transition point between a slack condition and a no-slack condition of the tendon by monitoring at least one of a position and torque (actual position…sensed by the encoder [0123] | compares detected torque T [0122]; Umemoto) of each of the actuators of the set of actuators coupled to the tendon (rotate clockwise by motor 37 [0120]; Umemoto | motor starts to rotate in the opposite direction [0125]; Umemoto | the modified system would rotate the spindles of Roelle in corresponding directions [0125], where the rotations of the spindles would cause movement of the tendon in opposite directions and there would be two spindles for each DOF); and applying torque to one or more actuators of the set of actuators corresponding to the tendon at a torque level defined by the no-slack transition point determined therefor (boundary between a state in which slack is determined to be present and a state in which slack is determined to be absent [0139]; Umemoto).  
Regarding claim 41, Roelle and Umemoto further teach dynamically determining for each tendon the no-slack transition point between the slack condition and the no-slack 4Application No. 15/127,397Docket No. SPRUSON.4309Amendment dated: 02/02/2022Board Decision on Appeal dated 12/02/2021condition therefor occurs immediately prior (control elements are pre-tensioned [0162]; Roelle | the examiner interpreted pre-tensioning to occur before an endoscopic procedure and outside of an operating theater; this is well known in the art) to or during performance of an endoscopic procedure (see s8, figure 4; Umemoto).  
Regarding claim 42, Umemoto further teaches dynamically determining for each tendon the no-slack transition point between the slack condition and the no-slack condition comprises: measuring a tendon tension profile corresponding to the tendon (see figure 7; Umemoto); and calculating a first and/or a second derivative of the tendon tension profile (between A5 to A6; [0125]; Umemoto).  
Regarding claim 43, Miyamoto and Roelle further disclose an instrument adapter (see 48, figures 22-24; Roelle) corresponding to each flexible robotically driven actuation assembly (for each see 20, figures 2 and 4-5; Miyamoto), the instrument adapter removably couplable to the set of actuators for selectively coupling the plurality of tendons of each flexible robotically driven actuation assembly to the set of actuators (see figures 22-24; Roelle), wherein the instrument adapter is configured for maintaining tension applied to each tendon of the flexible robotically driven actuation assembly when decoupled from the set of actuators (the examiner interpreted the tension would be maintained by the guide instrument base 18 and 48, figure 22; Roelle).  
Regarding claim 44, Roelle and Umemoto further teach each tendon of the robotically driven actuation assembly, dynamically determining the no-slack transition point between the slack condition and the no-slack condition of the tendon by monitoring the torque of each of the actuators of the set of actuators coupled to the tendon comprises dynamically determining the no- slack transition point by monitoring the torque of each of the actuators of the set of actuators coupled to the tendon by one or more sensors placed at the proximal end of the flexible elongate shaft (compares detected torque T [0122], [0129]; Umemoto | the modified system would monitor the torque of the spindles of Roelle [0125], where there would be two spindles for each DOF).  
Regarding claim 45, Roelle and Umemoto further teach each tendon of the robotically driven actuation assembly, dynamically determining the no-slack transition point between the slack condition and the no-slack condition of the tendon by monitoring the position of each of the actuators of the set of actuators coupled to the tendon comprises determining the no-slack transition point by one or more position sensors placed at the proximal end of the flexible elongate shaft (actual position…sensed by the encoder [0123]; Umemoto | the modified system would monitor the position of the spindles of Roelle [0125], where there would be two spindles for each DOF).

Allowable Subject Matter
Claims 7-8, 11, and 39 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 2, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795